DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species: Species A, wherein the leading end of the fin overlaps the trailing end (claims 5 and 6), Species B, wherein the fin extends approximately 360° with the leading and trailing ends lying along a common plane (claims 5 and 7) and Species C, wherein the fin extends only partially around the chamber (claim 9). Additionally, the application as a whole incorporates several different species, but the pending claims are only understood to be directed to the embodiment of Fig. 4D, being the only embodiment with a single fin as claimed, with the species listed above being variations of this embodiment.  The species are independent or distinct because each species represents different physical structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 8 and 10-20 are generic to the indicated species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the differing structure would require extensive search within the relevant art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Sara Haas on 17 June 2022 a provisional election was made with traverse to prosecute the invention of species B, claims 5 and 7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 9 would be withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  However, after search within the prior art, the examiner has found the alternative embodiments to be obvious variants of one another, as further discussed in the prior art rejections below. At this time, no claims will be withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 8-11 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sepke et al. (2007/0163073).
Regarding claim 1, Sepke discloses a vacuum cleaner (disclosure directed to a dirt cup, disclosed for use with a conventional cleaner of Fig. 1), comprising: a cyclone separator (110) having a separator chamber for separating contaminants from a dirt-containing airstream, and further comprising (shown in detail in cited prior art reference US 6,829,804) an inlet and an outlet in fluid communication with the separator chamber; a collection chamber (1102 in embodiment of Fig. 11) associated with the cyclone separator for receiving contaminants separated in the separator chamber and having a sidewall and a bottom wall; a suction nozzle (108) fluidly connected with the inlet; a suction source (50 in cited prior art reference) fluidly connected to the suction nozzle and to the separator chamber for establishing and maintaining a dirt-containing airstream from the suction nozzle to the inlet; and a single fin (1112) attached to the sidewall of the collection chamber and comprising a circumferential fin body extending inwardly from the sidewall of the collection chamber, wherein the single fin is configured to reduce debris re-entrainment in the collection chamber (disclosed for airflow enhancement, but having nearly identical structure as the applicant’s disclosed fin, and therefore inherently providing a similar function of reducing debris re-entrainment).
Regarding claim 2, Sepke further discloses that the circumferential fin body includes a leading end, a trailing end opposite the leading end, an outer edge attached to the sidewall and an inner arcuate edge that is free.
Regarding claim 3, Sepke further discloses that the single fin extends from the sidewall in a spiral with the leading end vertically spaced above the trailing end.
Regarding claim 4, Sepke further discloses that the leading end is fluidly upstream of the trailing end.
Regarding claim 9, Sepke further discloses that the single fin extends only partially around a circumference of the collection chamber (clearly shown in Fig. 11).
Regarding claims 8 and 10, Sepke further discloses that the single fin has a helical trajectory to direct contaminants toward the bottom wall.
Regarding claim 11, Sepke further discloses that the single fin is spaced between the bottom wall and an upper end of the collection chamber.
Regarding claim 20, Sepke further discloses an upright handle assembly (106) pivotally mounted to a foot (102) assembly, wherein the cyclone separator and collection chamber are provided on the upright handle assembly and the suction nozzle is provided on the foot assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sepke et al. (2007/0163073) as applied to claim 1 and in view of Morse (US 471,272).
Sepke discloses the cleaner as discussed supra, but fails to disclose that the fin may extend at least 360° around the circumference of the collection chamber or that the leading end overlaps the trailing end.  Morse discloses another similar cyclonic separator, also having a single fin extending inward from the sidewall, and teaches that the fin extends circumferentially along nearly the entire height of the separator, multiple full circumferences, and will deflect matter toward the bottom for collection of debris, wherein the further extent of the fin will obviously provide additional debris deflection to improve collection and separation of debris from the air flow.  Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made that the fin of Sepke may alternatively be provided with a similar design taught by Morse, extending at least 360° around the circumference of the collection chamber with the leading end overlapping the trailing end, being old and well known in the art, having the advantage of improved dirt separation and due to no disclosure or evidence in the current application of any criticality or unexpected results for the specific claimed configuration (effectively a matter of design choice on how long the fin extends about the circumference of the collection chamber). 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sepke et al. (2007/0163073) as applied to claim 1 and in view of Cornett (3,513,642).
Sepke discloses the cleaner as discussed supra, but fails to disclose that the fin may extend approximately 360° around the circumference of the collection chamber such that the leading end and the trailing end lie along a common plane.  Cornett discloses another similar cyclonic separator, also having a single fin extending inward from the sidewall, and teaches that the fin extends circumferentially about the interior wall of the separator, a single full circumference, disclosed to separate debris from the air flow and deflect matter toward the bottom for collection of debris (Col. 3, lines 1-5), wherein the full circumferential coverage of the fin will obviously provide additional debris deflection over a partial circumferentially extending fin and will also prevent debris from being re-entrained in a vertical direction from any circumferential point along the inner wall, due to the extension about the entire circumference.  Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made that the fin of Sepke may alternatively be provided with a similar design taught by Cornett, extending approximately 360° around the circumference of the collection chamber with the leading end and the trailing end lying along a common plane, being old and well known in the art, having the advantage of improved dirt separation, prevention of re-entrainment and due to no disclosure or evidence in the current application of any criticality or unexpected results for the specific claimed configuration (effectively a matter of design choice on how long the fin extends about the circumference of the collection chamber).

Claims 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sepke et al. (2007/0163073) as applied to claim 1 and in view of North (6,936,095).
Sepke discloses the cleaner as discussed supra, with the primary focus on the collection chamber for a cyclonic separator, but fails to disclose a separator plate or secondary cyclone separator.  North discloses an improved cyclonic separator for a vacuum cleaner, and teaches that the separator includes a separator plate separating the separator chamber from the collection chamber, the separator plate defining a gap for passage of dirt separated from the dirt-containing airstream in the separator chamber and outer and inner cyclone housings, wherein the separator chamber comprises a first stage separator chamber defined between the outer cyclone housing and the inner cyclone housing, and wherein a second stage separator chamber is defined within the inner cyclone housing and is fluidly downstream of the first stage separator chamber, wherein the configuration is disclosed to improve separation due to the plate preventing re-entrainment of debris and the secondary cyclonic separator being well-known in the art to provide further separation of smaller debris that may pass through the first separator.  Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to provide the additional cyclonic separator structure for use with the collection cup taught by Sepke, to further improve separation of debris from the air flow, including the separator plate separating the separator chamber from the collection chamber, the separator plate defining a gap for passage of dirt separated from the dirt-containing airstream, wherein the separator plate separates the cyclone chamber from the collection chamber, such that the fin of Sepke would obviously be positioned below the plate (claim 12), being disclosed as part of the collection chamber, and also including outer and inner cyclone housings, wherein the separator chamber comprises a first stage separator chamber defined between the outer cyclone housing and the inner cyclone housing, and wherein a second stage separator chamber is defined within the inner cyclone housing and is fluidly downstream of the first stage separator chamber, to provide improved separation (claim 13).
Regarding claim 14, North further discloses that the collection chamber comprises a first collection chamber (26) associated with the first stage separator chamber (18) for receiving contaminants separated in the first stage separator chamber.
Regarding claim 15, North further discloses a second collection chamber (66) associated with the second stage separator chamber (40) for receiving contaminants separated in the second stage separator chamber, wherein the second collection chamber is sealed off from the first collection chamber and is positioned to be spaced inwardly of the single fin, when located in the first collection chamber (26), as discussed supra.
Regarding claim 16, North further discloses that the outer cyclone housing comprises a cylindrical outer wall, an upper wall (34) forming a closed top of the outer cyclone housing, and an open bottom, wherein the inlet (14) is formed in the cylindrical outer wall and the open bottom is coupled with the sidewall of the collection chamber (22).
Regarding claims 17 and 18, Sepke further discloses that the single fin is attached to the outer cyclone housing of the first collection chamber, which defines the sidewall, as discussed supra.
Regarding claim 19, Sepke further discloses that the single fin has a helical trajectory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stein et al. (8,176,597) discloses another vacuum cleaner having similar structure as the applicant’s claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        17 June 2022